NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL S. ROSS,
Plaintiff-AppelIant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5061 _
Appea1 from the United States Court of Federal
Claims in case no. 10-CV-667, Judge Francis M. Al1egra.
ON MOTION
ORDER
Michael S. Ross requests the court “appoint a fair, ob-
jective and private special prosecutor to try this case."
Ross also submits various letters and asks, inter alia,
when his case will be heard.
The United States' brief was Eled on January 23,
2012. After Ross either files a reply brief or the time to
file a reply brief passes, the case will be assigned to a
merits panel R0ss's request for a "special prosecutor" is
denied. Other various requests in letters concerning the

ROSS V. US 2
case should be included in the briefs and not in letters to
the court. -
Accordingly,
IT ls ORDERED T1~1AT:
The motion for a special prosecutor is denied.
FOR THE CoURT
FEB 0 1 2012 /sf Jan Horbaly
CC'
S
Date J an Horbaly
Clerk
Michael S. Ross _ F"_ED
Lartease M. Tiffith, Esq. U.S.COUHTOFAPPEALS FOB
THE FEDERAL C|RCUlT
FEB U1'2U12
JAN HORBAl.Y
CLERK